Citation Nr: 1234487	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  09-24 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial, compensable disability rating for bilateral flexible pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel






INTRODUCTION

The Veteran had active service from February 1986 until August 2007.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which, in pertinent part, granted service connection and a noncompensable rating for bilateral flexible pes planus.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's representative, in the September 2012 Appellant's Brief, noted that the October 2009 VA examiner did not review the Veteran's service treatment records and that the examination occurred almost three years ago.  The Board finds that a new VA examination is necessary to determine the current severity of the Veteran's pes planus and to allow for a more complete evaluation of the disability with a claims file review.   

The Board also notes that the last VA medical records associated with the claims file were from September 2009 and that the Veteran receives continuing treatment from VA. Prior to any examination, an attempt should be made to obtain copies of any outstanding records of pertinent medical treatment.  

Accordingly, the case is REMANDED for the following actions:

1. The agency of original jurisdiction (AOJ) shall request and obtain any VA medical records not already associated with the claims file, including records from September 2009 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2.  After associating with the claims folder any pertinent outstanding records, the AOJ shall schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected bilateral pes planus.  The claims folder should be made available to and be reviewed by the examiner. 

Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished. The examiner should also specifically include determinations regarding whether or not the Veteran's pes planus is manifested by each of the following: 

a) a weight-bearing line over or medial to
the great toe,
b) inward bowing of the tendo Achillis, 
c) pain on manipulation and use of the foot, 
d) objective evidence of marked deformity, 
e) swelling on use, 
f) characteristic callosities, 
g) marked pronation,
h) extreme tenderness of plantar surfaces of 
the feet, 
i) marked inward displacement, and/or 
j) severe spasm of the tendo Achillis on manipulation.  

Additionally, the examiner should specifically be asked to indicate whether the Veteran's service-connected flat foot is improved by orthopedic shoes or appliances and the severity of any symptoms.

The examiner is requested to review all pertinent records associated with the claims file. A clear explanation for all opinions should be provided, with a discussion of the facts and medical principles involved in making any opinions. 

The examiner should also provide a narrative discussion that includes a summary of all the symptoms associated with the service-connected pes planus.

3. When the development requested has been completed, the case should again be adjudicated by the AOJ on the basis of the additional evidence, including any evidence forwarded directly to the Board. If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

